           Case 1:19-cv-05643-JGK Document 27 Filed 04/21/20 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160

April 20, 2020                               The conference is adjourned to May 28,
                                             2020 at 4:30 PM.
VIA CM/ECF
                                             SO ORDERED.
Honorable Judge John G. Koeltl
United States District Court
                                             New York, NY      /s/ John G. Koeltl
Southern District of New York
500 Pearl Street - Courtroom: 14A            April 21, 2020 John G. Koeltl, U.S.D.J.
New York, NY 10007

                 Re:   Velasquez v. New Red Star, Inc., d/b/a Red Star Restaurant, et al.
                       Case 1:19-cv-05643-JGK

Dear Judge Koeltl:

       The undersigned represents the Plaintiff in the above-captioned matter.

        The Initial Pretrial Conference in this matter is currently scheduled for April 27, 2020 at 4:30
p.m., in your Honor's Courtroom. However, Defendants, who were properly served [D.E. 9 and D.E.
10], have not yet appeared in this matter. The undersigned counsel has undertaken the additional effort
to send follow-up correspondence to the subject facility and corporate locations in order to facilitate
contact from defendants. In order to afford the parties additional time for the defendant to appear, a
30-day adjournment of the Conference is hereby respectfully requested to May, to a date convenient
to this Honorable Court.

       This is the undersigned counsel's seventh request for adjournment. Thank you for your
consideration of this adjournment request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz
                                                 B. Bradley Weitz, Esq. (BW 9365)
                                                 THE WEITZ LAW FIRM, P.A.
                                                 Attorney for Plaintiff
                                                 Bank of America Building
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Telephone: (305) 949-7777
                                                 Facsimile: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
